Citation Nr: 0433691	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  04-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals of a right knee injury, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk






INTRODUCTION

The appellant served on active duty from October 1992 to 
August 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDING OF FACT

The appellant experiences no more than moderate impairment of 
the right knee; the right knee has a range of motion from 
zero to 130 degrees, with no evidence of additional loss of 
motion due to pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the post-operative residuals of a right knee injury have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in November 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The appellant was notified 
of the need for a VA examination, and one was accorded him in 
January 2003.  The appellant was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

II.  Increased Rating of Right Knee Impairment

The appellant's service medical records include a pre-
induction self-questionnaire which reveals no pre-service 
knee problems.  A November 1994 outpatient record reveals the 
appellant injured his right knee during a basketball game, 
and could not stand or walk as a result.  Swelling was 
present, but no internal or external fixation was present.  A 
January 1995 outpatient record reveals the appellant's knee 
gave out while climbing a flight of stairs and became 
swollen.  In April 1995, the appellant had reconstructive 
anterior cruciate ligament (ACL) surgery.  The appellant's 
post-operative diagnosis was "knee ACL insufficiency."  

An April 1996 outpatient record reveals the appellant stated 
he could not perform the duties of his military occupational 
specialty and wished to meet with the Medical Evaluation 
Board.  A June 1996 medical history completed immediately 
prior to the appellant's discharge noted the appellant's 
history of swollen and painful joints and trick/locked knee.  
The appellant was medically discharged from service in August 
1996.

In December 2000, the appellant sought service connection for 
residuals of 
post-operative right knee injury.  Later in December 2000, a 
VA joints examination was conducted.  The appellant stated at 
that time he was afraid to bear weight on the right knee, and 
intermittently experienced pain in the right knee.  

The examiner noted that the appellant did not appear to be in 
pain, walked normally, and was able to squat.  Physical 
examination of the right knee revealed normal alignment 
without swelling or deformity, and a scar consistent with the 
appellant's reported April 1995 ACL reconstructive surgery.  
There was no tenderness nor pain upon patellar compression of 
the right knee.  Anteroposterior movement was loose, and the 
Lachman test result was 1+.  Pivot shift was negative and 
quadracep muscle tone was moderate.


X-rays taken in conjunction with the December 2000 
examination revealed 
post-ACL reconstruction status, including interference screws 
embedded in the right knee bones.  No evidence of arthritis 
was present.  

The examiner's diagnosis was history of injury and ACL 
construction in the right knee, with some looseness of the 
ACL ligament, but no evidence of degenerative arthritis.

In March 2001, a RO rating decision granted a 10 percent 
disability rating for 
post-operative right knee injury, to include ACL 
reconstruction, effective August 31, 2000.

In July 2002, the appellant sought an increased rating of his 
service-connected residuals of right knee injury.  

In January 2003, a VA joints examination was conducted.  The 
appellant stated at that time his right knee was unstable and 
he experienced some pain, which he rated 3 or 4 on a 10 point 
scale.  He reported that his right knee had given out 
frequently, which resulted in occasional loss of balance, and 
caused him to fall down.  The condition had worsened 
progressively over the last five years, and he occasionally 
took over-the-counter pain medication for relief.  He did not 
use a cane or other knee brace.  He could not lift heavy 
items or squat.

The examiner noted that the appellant did not appear to be in 
any pain and walked well.  The physical examination revealed 
normal alignment of the right knee, but mild joint effusion 
and swelling was present.  A scar consistent with ACL surgery 
was present.  Joint line revealed mild tenderness.  
Mediolateral ligament was stable but anteroposterior movement 
was loose.  Lachman test was 1+.  Range of motion was from 0 
degrees to 130 degrees with no pain, and no evidence of 
additional loss of motion was present.  Power against 
resistance was good.  

X-rays conducted in conjunction with the examination revealed 
post ACL reconstruction status with interference screws in 
the femoral and tibial condyles, but no evidence of 
arthritis.  Otherwise, the x-rays were unremarkable.


The examiner's diagnosis was history of right knee injury 
post ACL construction surgery.  Some looseness of the knee 
joint with 1+ positive Lachman test was noted, as was mild 
effusion in the joint.

Later in January 2003, a RO rating decision increased the 
rating of the appellant's disability from 10 percent to 20 
percent, effective July 16, 2002.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The appellant's service-connected right knee impairment is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 addresses 
impairment of the knee involving recurrent subluxation or 
lateral instability.  A 10 percent rating is warranted for 
slight impairment.  Ratings of 20 and 30 percent are 
warranted for moderate and severe impairment, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The appellant maintains that his current rating, 20 percent, 
is not high enough in light of the disability that his right 
knee causes.  He indicates that he has some pain in the right 
knee and that it is somewhat unstable, tends to give out 
frequently, and that these conditions occasionally result in 
loss of balance.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5257.  In this regard, the appellant's most 
recent VA examination, dated in January 2003, does not show 
greater than moderate instability, as indicated by 
essentially normal gait with stable mediolateral ligament, 
and does not show subluxation of the right knee.  Thus, a 
higher rating under Diagnostic Code 5257 is not warranted 
because only moderate impairment is shown.

With respect to potential application of other criteria, the 
Board first notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2004).  Only minimal 
limitation of motion has been shown, as the appellant has a 
range of motion from zero to 130 degrees, with no additional 
loss of motion due to pain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2004).  Full range of motion for 
the knee is zero to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  The Board further notes that because arthritis has 
not been shown by the medical evidence of record, a separate 
evaluation is not warranted. See VAOPGCPREC 23-97, 62 Fed. 
Reg. 63604 (1997). 

Accordingly, the preponderance of the evidence is against the 
claim for a higher rating, the doctrine of reasonable doubt 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected right knee disability, interference with his 
employment is to be expected.  Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  However, the schedular rating 
criteria are designed to take such factors into account.  In 
the appellant's case, there is no indication that his right 
knee disability is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
38 C.F.R. § 3.321(b).  Accordingly, the Board concludes that 
the RO's action in not referring the case for extraschedular 
consideration was consistent with the evidentiary record.


ORDER

Entitlement to an evaluation in excess of 20 percent, for 
post-operative residuals of a right knee injury, is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



